Opinion by
Mr. Chide Justice Simpson,
The defendant being on trial under an indictment for murder, his counsel proved by the magistrate who held the inquest that a paper produced ivas the testimony taken at the inquest and was correct, and that Bond (a witness who had been just examined in behalf of the State) was present at the examination. The judge ruled that as this paper had been introduced without objection, both sides could use it, and that it could not be limited by the defence to so much only as contained the testimony of Bond. On appeal, this ruling was held not to be erroneous. State v. Campbell, 1 Rich., 124.
Judgment affirmed.